Citation Nr: 0525595	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  99-11 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for mycosis (skin disorder) of the hands, feet, and face.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from May 1942 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which, in part, continued the 
veteran's 30 percent rating for mycosis.  This claim was 
previously before the Board in October 2000, January 2003, 
and November 2003 and was remanded for further development in 
October 2000 and November 2003.

The veteran has also raised the issue of entitlement to 
service connection for a skin disorder of the back and thigh.  
These matters are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's mycosis of the hands, feet, and face is 
currently manifested by thick, yellow, distorted, and 
deformed fingernails of the hands and feet and a normal face.  
His skin disorder is not shown to affect more than 40 percent 
of the entire body or exposed areas affected, or; require 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
the past 12-month period.  While there is no evidence of 
exfoliation, exudation or itching involving an exposed 
surface or extended area, the veteran's hands and feet are 
found to be exceptionally repugnant.  


CONCLUSION OF LAW

The criteria for a 50 percent disability rating disability 
for mycosis of the hands and feet have been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7,  4.118, 
Diagnostic Code 7813 (effective prior to, and since, August 
30, 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A.  § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2004).  A request for an increased rating is to 
be reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1 (2004); Payton v. Derwinski, 1 
Vet. App. 282, 287 (1991).

The veteran contends that his service connected mycosis of 
the hands, feet, and face is more disabling than currently 
evaluated.  The veteran's mycosis is rated under 38 C.F.R. § 
4.118, Diagnostic Code (DC) 7813.  By regulatory amendment, 
effective August 30, 2002, changes were made to the schedular 
criteria for evaluating diseases of the skin.  Where the law 
or regulations governing a claim change while the claim is 
pending, as in the veteran's case, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).

In deciding such a case, a determination must be made whether 
the previous or revised version is more favorable to the 
veteran.  However, if the revised version is more favorable, 
the retroactive reach of that regulation can be no earlier 
than the effective date of the change, and VA must apply only 
the earlier version of the regulation for the period prior to 
the effective date of the change.  See 38 U.S.C.A. § 5110(g); 
see also VAOPGCPREC 3-2000 (2000).

Under the old criteria, disabilities which fell under DC 7813 
were to be rated as eczema under DC 7806.  A 10 percent 
rating is warranted under DC 7806 for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is provided 
for eczema with exudation or itching constant, extensive 
lesions, or marked disfigurement.  Eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant warrants a 50 
percent rating.

Effective August 30, 2002, disabilities which fall under DC 
7813 are also to be rated as eczema under DC 7806 and are 
rated as follows: Less than 5 percent of the entire body or 
less than 5 percent of exposed areas affected, and; no more 
than topical therapy required during the past 12-month period 
will result in a non compensable evaluation.  At least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period will result in a 10 percent evaluation.  20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period will result in a 30 percent evaluation.  
Finally, more than 40 percent of the entire body or more than 
40 percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period will result in a 60 percent evaluation.        

By way of history, a June 1946 rating decision granted 
service connection for induration and thickening of the skin, 
back of both hands, and onychomycosis, finger and toe nails 
and assigned a 10 percent disability rating.  A June 1947 
rating decision continued the 10 percent evaluation for the 
veteran's skin disorder but renamed it to be mycosis of the 
hands, feet, and face.  A January 1949 rating decision 
increased the disability rating for mycosis of the hands, 
feet, and face to 30 percent.  In December 1997, the veteran 
submitted a claim for an increased rating.  A rating decision 
dated in November 1998 continued the veteran's 30 percent 
rating for his skin disorder and the veteran timely appealed 
that decision.    A Board decision with respect to the skin 
disorder was rendered in July 1992.  In October 2000 and 
November 2003 the Board remanded the veteran's claim for 
further development.  

Evidence relevant to the current level of severity of the 
veteran's mycosis of the hands, feet, and face includes a 
June 2004 VA dermatological examination.  The veteran 
reported that he had bad fingernails and toenails ever since 
he came out of the Army.  He reported a history of taking 
pills and applying ointments for his skin disorder but denied 
any current usage of any medication for the skin.  

On physical examination, the examiner reported that the 
veteran's face was normal.  Examination of the fingernails 
showed thick, yellow, deformed fingernails with many ridges.  
The hands were nontender, did not itch (according to the 
veteran) and there was no showing of ulceration.  Examination 
of the feet showed markedly thickened, distorted, and yellow 
toenails.  The toenails were also nontender with no showing 
of ulceration.  Color photographs of the feet were taken.  
Color photographs of the veteran's hands were taken in 
February 2001 and are associated with the claims folder.    

Turning to DC 7813 (pre- and post- August 30, 2002), the 
Board notes that there is no evidence that the veteran's skin 
disorder affects more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or; has 
required constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  The Board also notes that 
the record is negative for any evidence of ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations.  However, upon reviewing the color 
photographs of his hands and feet, the Board finds that the 
veteran's hands and feet are exceptionally repugnant.  Where 
there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3, 4.7 (2004).  In addition, where there 
is a question as to which of two disability evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. See 38 C.F.R. § 4.7 (2004).  

Therefore, the Board finds that, under the pre-August 30, 
2002 version of the rating criteria, the veteran's mycosis of 
the hands, feet, and face more nearly approximates the 
criteria for a 50 percent disability rating.  As was stated 
earlier, where the law or regulations governing a claim 
change while the claim is pending, as in the veteran's case, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Dudnick.  Thus, in 
light of the evidence as noted above, the Board concludes 
that the veteran's skin disorder is productive of impairment 
warranting the higher evaluation of 50 percent under the pre-
August 30, 2002 DC 7813.

As for the potential for a yet higher rating, the Board notes 
that a 50 percent disability rating is the highest possible 
rating under the pre-August 30, 2002 regulations.  In order 
to qualify for the next highest rating the veteran would have 
to meet the criteria for a 60 percent disability rating under 
the new criteria.  

As was stated earlier, the evidence does not demonstrate that 
the veteran's skin disorder affects more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; has required constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  No medical 
evidence indicates such a disorder.  The VA reports would 
only provide negative evidence against such a finding. 

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate dermatophytosis, consideration of other 
diagnostic codes for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532 (1993).  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  However, there is no competent evidence that 
the veteran's skin disorder, standing alone, causes marked 
interference with employment or requires frequent 
hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in April 
2001 and October 2004.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson,  19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
statements of the case (SSOCs) he was provided with specific 
information as to why his claim was being denied, and of the 
evidence that was lacking.    

Finally, with respect to element (4), the Board notes that 
the RO's letters, the SOC, and the SSOCs generally informed 
the veteran that it was necessary to send any evidence in his 
possession to VA that supports his claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in 1998.  However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 2001 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and additional SSOCs were provided to the 
veteran in July 2001 and May 2005.

The claims folder contains all available service medical 
records, VA medical records, VA examination reports, and 
private medical records.  The Board remanded this case to 
assist the veteran with his claim.  The veteran has not 
identified any other outstanding evidence to be obtained.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A.  §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini II; Quartuccio v. Principi, 16 Vet. App. 
183 (2002).




ORDER

A disability rating of 50 percent for mycosis (skin disorder) 
of the hands, feet, and face, is granted, subject to the 
regulations governing the award of monetary benefits.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


